





Exhibit 10.1

WEBSITE & DOMAIN NAME PURCHASE AGREEMENT




THIS AGREEMENT (“Agreement”) is made as of the 22th day of July 2011, by and
between Rarus Minerals, Inc., a Nevada Corporation (“Company”, “Seller”, or
“Rarus”), and Domain Media, LLC. (“Buyer” or “DM”) an Arizona Limited Liability
Company.




WHEREAS, the Seller shall sell to the Buyer upon the date first written above
(“Sale Date”), and the Buyer shall purchase from the Seller, certain websites
and domains that Rarus owns, which shall be listed on Schedule A, hereto (
“Websites”).




Payment for the Websites:   The Buyer shall pay to Seller, the following: (a)
Two hundred seventy five dollars ($275.00 US) which shall be exchanged as the
accrued and unpaid hosting, website management and reporting expenses that the
Company owes DM from June 1, 2011 through the Sale Date. Upon the closing of the
purchase of the Websites by Buyer from Seller, the accrued expenses shall no
longer be due and owing by the Seller to Buyer.




Transfer of Intellectual Property.  Seller hereby assigns and conveys to Buyer,
all worldwide right, title and interest in and to certain works developed,
created, invented, conceived, reduced to practice, or authored, either solely or
jointly with others, with respect to the assets as described in Schedule A, to
include the domain name, website, web development, software development, design
work, engineering work and/or computer software characters, artwork, programs,
documentation, and any modifications, amendments, translations, upgrades,
updates, enhancements, derivative works and any other changes to or attendant to
the assets contained in Schedule A, including worldwide trademark, copyright,
trade secret, patent and all other proprietary rights (collectively, the
“Works”).




Non-Disclosure:

The Company hereby agrees to maintain the confidentiality of this Agreement and
will not to disclose the nature and terms of the sale of Websites, except as
required by applicable law or pursuant to any disclosures required to be made
pursuant to any regulatory reporting requirements.




Confidentiality:  Notwithstanding any other provision hereof, the parties agree
that any documents or information, which the Company provides or has previously
provided to the Buyer in connection with the Websites, shall be deemed to be
“Confidential Information” hereunder.  Any Confidential Information which the
Company discloses (or has disclosed prior to the date hereof) to the Buyer
(a) shall not be used by the Buyer in its business activities or for any purpose
other than in connection with the Websites industry focus and (b) shall not be
disclosed by the Buyer to any other person or entity without the Company’s prior
written consent; provided, however, that the Buyer may reveal such information
to its representatives and Buyers who (i) need to know or be aware of the
Confidential Information in connection with the Websites and (ii) are informed
of the confidential nature of the Confidential Information and agree to comply
with the provisions of this Agreement.




Expenses:   Each of the parties hereto shall be responsible for their own
expenses pursuant to this Agreement and effecting the transaction contemplated
herein.




Jurisdiction:   This Agreement is made pursuant to the State of Arizona,
Maricopa County.

















--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have duly caused this Website and Domain
Name Purchase Agreement to be executed as of the day and year first above
written.




RARUS MINERALS, INC.

DOMAIN MEDIA, LLC




/s/ Manfred Ruf

/s/ Chris Kern

Authorized Signature

Authorized Signature




Print Name: Manfred Ruf

Print Name:  Chris J. Kern




Title: President

Title:  Managing Member







Address:

Address:




2850 W. Horizon Ridge Pkwy., Ste 200

1854 E. Scorpio Place, Suite 201

Street Address

Street Address




Henderson, NV 89502

Chandler, AZ 85249

City, State & Zip

City, State & Zip




702-430-4610

480-659-4907

Telephone Number

Telephone Number



































--------------------------------------------------------------------------------







SCHEDULE A

Websites and/or Domain Names (Websites)










§

HotelPlace.net

§

HotelsInSanFran.com

§

BestHotelsInNewYork.info

§

BestHotelsInCanada.com

§

BestHotelsInJapan.com

§

BestHotelsInMiami.com

§

BestHotelsInGermany.com

§

BestHotelsInFrankfurt.com

§

BestHotelsInSpain.com

§

BestHotelsInEngland.com

§

HotelDealsOnline.info

§

HotelRateFinder.info  









